MEMORANDUM ***
California state prisoner Avon Davies appeals pro se the district court’s judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging he was subject to false disciplinary reports. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, McGary v. City of Portland, 386 F.3d 1259, 1261 (9th Cir.2004) (dismissal for failure to state a claim), Elvig v. Calvin Presbyterian Church, 375 F.3d 951, 955 (9th Cir.2004) (judgment on the pleadings), and we affirm.
The district court properly dismissed all causes of action against defendant Fry because Davies failed to allege facts demonstrating that Fry’s actions caused him any constitutional harm. See Broam v. Bogan, 320 F.3d 1023, 1028 (9th Cir.2003).
The district court properly granted judgment on the pleadings as to the remainder of Davies’ claims because Davies’ successful administrative appeals demonstrate that defendants’ actions caused him no harm. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir.2000).
Judge Panner did not abuse his discretion in reaching a different conclusion than Judge Levi concerning whether Davies’ complaint stated a claim. See Delta Savings Bank v. United States, 265 F.3d 1017, 1027-28 (9th Cir.2001).
We have considered Davies’ remaining contentions and conclude that they lack merit.
Davies’ request for judicial notice is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.